The opinion of the court was delivered by
Powers, J.
The plaintiff suffered damage by the wrongful obstruction of his drain. “He might have gone on and sunk the new drain made by the defendants as aforesaid below the outlet of the covered drain at an expense not exceeding $25,” says the referee.
Without taking this precaution he was damaged $100. Which sum is recoverable upon the facts stated in the report? for it is clear that a liability is established.
The general rule is that a plaintiff, suffering damages by the fault of the defendant, may recover the full amount of his damage. But this rule is modified, if the plaintiff’s negligence or misconduct has aggravated or increased such damage..
It is the duty of a person injured by the fault of another to úse all reasonable means to protect himself against injurious consequences. If injured in his person he must attend to his cure. If injured in his estate he must attend to its preservation. If he fails in this duty he cannot gather the fruits of his own negligence.
The plaintiff could have indemnified himself at an expense of $25.00, and this is the legal measure of his damage. Bardwell v. Jamaica, 15 Vt. 438.
Judgment reversed and judgment on the report for the plaintiff for $25.00, and interest from filing of report.